Citation Nr: 1454193	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar strain, currently rated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating for costochondritis (claimed as Tietze's syndrome).  

3.  Entitlement to an initial compensable rating for right knee chondromalacia.  

4.  Entitlement to an initial compensable rating for left knee chondromalacia.  

5.  Entitlement to an initial compensable rating for cervical lymphadenopathy (claimed as knots in the neck).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1994 to August 1994 and on active duty from July 2003 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee dated in January 2007 and January 2008.   

The Board remanded the Veteran's claims for additional development in February 2012.  At that time the issue of entitlement to service connection for acne was also on appeal.  However, the Veteran was granted service connection for acne in an October 2012 rating decision.  Therefore, that issue is not before the Board. Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).   Additionally, the development directed by the Board was accomplished, and as such there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not been shown to functionally limit the forward flexion of the Veteran's thoracolumbar spine to 60 degrees or less or shown to functionally limit the combined range of motion of the Veteran's thoracolumbar spine to 120 degrees or less.  Ankylosis of the lumbar spine has not been shown, and the Veteran has not been shown to have any separate neurologic disability secondary to her back disability. 
 
2.  The evidence of record does not show that muscle spasm or guarding as a result of the Veteran's service-connected lower back disability has been severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  The Veteran's costochondritis is manifested by sharp chest pain which resolves within minutes; there is no evidence of degenerative arthritis.  

4.  The weight of the evidence is against a finding that the Veteran's right knee or left knee disabilities are manifested by instability.

5.  The Veteran's knees are painful or tender on palpation of the joint line.  However, even considering impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has consistently demonstrated range of motion in her right and left knees from 0 degrees to more than 60 degrees, and her range of motion has not been shown to be so functionally limited as to warrant even a compensable rating.

6.  The Veteran has not been shown to experience locking or effusion in her right  or left knee; and semilunar cartilage has not been removed from either knee.

7.  Ankylosis has not been shown in the Veteran's right or left knee.

8.  The Veteran's cervical lymphadenopathy is not manifested by any active disease process.  






CONCLUSIONS OF LAW

1.  Criteria for rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014). 

2.  Criteria for a compensable rating for costochondritis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5099-5024.  

3.  Criteria for a 10 percent rating for right knee chondromalacia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5262.  

4.  Criteria for a 10 percent rating for left knee chondromalacia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5262.

5.  Criteria for a compensable rating for cervical lymphadenopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.117, DCs 7799-7715.  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records and VA treatment records have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  In an October 2014 brief, the Veteran's representative asserted that the VA examiners did not adequately assess her service connected conditions and did not consider additional functional loss of movement and motion due to pain and fatigue.  The Board has reviewed these contentions, but ultimately finds them to be without merit.  Here, the examiners had access to the Veteran's claims file and reported a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran maintains that the examiners insufficiently assessed the impact of her pain, the Board notes that the examiners performed range of motion testing, including repetitive motion, and observed the Veteran's expressions during the testing.  They also, based on physical examination, specifically assessed the impact of weakness, stiffness, fatigability, and lack of endurance on the Veteran's service connected joints.  In so doing, the examiners fully provided all the medical evidence necessary to evaluate the Veteran's claim.  While the Veteran may disagree with the examiners' findings, she has not articulated specifically how the examinations were inadequate.  Given the comprehensive findings that were provided, the Board concludes that the examinations were adequate for rating purposes.  Additionally, there has been no allegation that the Veteran's service-connected disabilities have worsened since her most recent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Lumbar Strain

For historical purposes, the Veteran was granted service connection for her lumbar strain in a January 2007 rating decision under Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. §4.71a.  A noncompensable rating was assigned effective from July 14, 2006.   In a January 2008 rating decision, the Veteran was awarded a 10 percent rating effective July 14, 2006.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

As will be discussed, the evidence of record does not show that the Veteran has intervertebral disc syndrome.  For example, this specific finding was made at her most recent VA examination in 2012.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height. 

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.

At a September 2006 VA spine examination, the Veteran reported dull aching pain in her back.  Range of motion testing of the lumbar spine revealed forward flexion to 85 degrees, extension to 30 degrees, left and right lateral flexion to 20 degrees, left and right lateral rotation to 30 degrees without pain throughout any ranges of motion.  The examiner found that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack or endurance following repetitive use.  There was also no objective evidence found of painful motion, spasm, weakness, or tenderness.  The Veteran had a preserved spinal contour, a normal gait, and no reverse lordosis, abnormal kyphosis, or fixed postural abnormalities.  Neurological testing of the lower extremities revealed the Veteran was fully sensate to light touch in all dermatomes from L3 to S1 bilaterally.  The examiner diagnosed lumbar strain.    

VA treatment records reflect complaints of low back pain at various times.  In September 2008, a magnetic resonance imaging (MRI) of the lumbar spine was normal as were x-rays of the lumbar spine.  She was treated with over the counter medications and a back brace.  The records reflect occasional reports of back pain through 2012.  

In a November 2008 substantive appeal, the Veteran reported that her back had worsened in severity.  

At a March 2012 VA examination, the Veteran reported experiencing low back pain that had been treated conservatively and had not required any surgery.  She reported flare-ups of the thoracolumbar spine approximately once every three months that was relieved with rest and Ibuprofen.  On range of motion testing, the Veteran demonstrated forward flexion to 90 degrees or greater with no objective evidence of pain, extension to 25 degrees with objective evidence of painful motion at 25 degrees, right and left lateral flexion to 30 degrees or greater with no objective evidence of pain, and right and left lateral rotation to 30 degrees or greater with no objective evidence of pain.  The examiner reported that there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing, although the examiner did note that the Veteran began experiencing pain on movement after repetitive use.  The examiner indicated that the Veteran had tenderness to palpation of the paraspinal muscles, but no guarding or muscle spasm of the thoracolumbar spine.  Sensory examination was normal and there were no signs or symptoms of radiculopathy.  Straight leg raises were negative.  The examiner indicated that the Veteran does not have intervertebral disc syndrome.  The Veteran did not ambulate with any assistive devices.  X-rays of the thoracolumbar spine were normal and did not reveal arthritis.  The examiner indicated that the Veteran's thoracolumbar spine did not have any impact on her ability to work.  

VA treatment records were reviewed, but did not report any additional range of motion testing in the Veteran's back.

As described, during the course of her appeal, the Veteran's forward flexion has not been shown to be limited to 60 degrees (as she demonstrated no less than 85 degrees of flexion at the examinations of record) and the combined range of motion of the thoracolumbar spine has not been shown to be limited to anywhere near 120 degrees.  Therefore, a schedular rating in excess of 10 percent is not warranted for the Veteran's back based on limitation of motion.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing some pain with range of motion testing.  However, at no time was pain found to cause functional limitation to the point that a rating in excess of 10 percent would be warranted.  To this end, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, while the examiner in March 2012 observed some painful motion, the examiner found that neither pain, nor repetitive motion, actually resulted in any functional limitation.  Additionally, while pain was noted on extension at that time, pain was not noted during forward flexion testing at any time and as such, forward flexion would consistently have exceeded 60 degrees and the combined range of motion would still have consistently exceeded 120 degrees. 

The evidence of record also fails to show that the Veteran had either muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  For example, in September 2006, the physical examination revealed preserved spinal contour, a normal gait, and no reverse lordosis, abnormal kyphosis, or fixed postural abnormalities and at the March 2012 VA examination, there was no guarding or muscle spasm of the thoracolumbar spine.

As such, a rating in excess of 10 percent is not warranted based on either muscle spasm or guarding.

There has also been no evidence or allegation that the Veteran has ankylosis in her lumbar spine.

The regulations governing the evaluation of back claims do provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Here, the Veteran has not asserted nor does the evidence show any evidence of neurological manifestations.  For example, neurologic and sensory testing was normal at the September 2006 VA examination and at the March 2012 VA examination.  Moreover, the examiner in 2012 specifically found that neither radiculopathy, nor any other neurologic abnormalities related to the back disability, were present.  Additionally, the Veteran has not asserted that she suffers from radiculopathy of either extremity.  As such, a separate rating is not warranted for neurologic impairment.

As discussed above, the evidence of record does not support a schedular rating in excess of 10 percent for the Veteran's lower back disability, and to this end, the Veteran's claim is denied.
  
B.  Costochondritis

For historical purposes, the Veteran was granted service connection for her costochondritis in a January 2007 rating decision under Diagnostic Codes 5099-5024.  38 C.F.R. § 4.71a.  A noncompensable rating was assigned effective from July 14, 2006.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

The Veteran's costochondritis has been assigned as noncompensably disabling under DCs 5099-5024, the code for tenosynovitis, which, in turn, rates under DC 5003, the code for degenerative arthritis.  DC 5003 does not allow for a rating in excess of 10 percent unless two or more joints or joint groups are involved, but does provide for ratings based on limitation of motion.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 5099 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.71a, DC 5024 for tenosynovitis. 

The Veteran's service treatment reports (STRs) contain complaints of chest pain and tenderness of the left second costosternal margin which resulted in the Veteran being diagnosed with costochondritis.  

At a September 2006 VA examination, the Veteran reported experiencing pain in the middle of her chest when stretching in the morning after awakening with occasional shortness of breath.  She indicated that she hears a pop and then gets a sharp chest pain lasting two minutes.  There was no chronic cough, no hemoptysis, and no dyspnea on exertion.  She denied fevers, chills, night sweats, weight loss, loss of appetite and no generalized arthralgias or myalgias.  Physical examination of the chest revealed that the lungs were clear to auscultation bilaterally.  The examiner indicated that the chest pain was reproducible on palpation of the mid chest area.  Chest x-ray and Holter examination were normal.  The examiner assessed the Veteran with costochondritis.  

VA treatment records reflect that the Veteran reported chest tightness and sharp pains along the sternum in November 2006.  The Veteran was noted to be able to reproduce the symptoms when she pushed on her chest.  She reported a "pop" in her chest in the mornings.  Following diagnostic testing, she was assessed with chest pain which was not cardiac in nature and prescribed anti-inflammatory medication to treat.  

At a January 2013 VA examination, the Veteran again reported a popping sound in the center part of the chest upon waking in the morning and stretching.  The pain then reduced on its own and did not usually recur during the day time.  She reported that she stopped taking Naproxen in April 2012.  Physical examination reveals that there was no pain reproduced on pressing on the sternum and costochondral junctions deeply on the right and left and throughout the chest.  The examiner noted that the Veteran did not even wince.  A March 2012 chest x-ray was normal.  The examiner concluded that the Veteran's costochondritis is hardly symptomatic, does not require medication, and she did not even wince upon deep pressing on her chest.   The examiner indicated that the Veteran worked full time as a custodian and her disability had no impact on her ability to work.

In this case, the evidence does not support a compensable rating at any time during the pendency of the appeal.  The Board has reviewed the VA treatment records and VA examinations of record and finds that the evidence of record does not demonstrate that the Veteran's costochondritis is manifested by degenerative arthritis.  Chest x-rays obtained during the pendency of the appeal have been normal.  Moreover, while the Veteran reported chest pain upon wakening and there are reports of chest pain being reproducible at the 2006 VA examination and at VA in 2006, the most recent VA examiner was unable to reproduce pain on examination and stated that the Veteran's costochondritis was hardly symptomatic.  

The Board has considered other possible Diagnostic Codes, including the possible use of the muscle codes such as 38 C.F.R. § 4.73, DC 5319 for a muscle injury to muscle group XIX, to rate the costochondritis.  However, the criteria for a muscle rating contemplates an in-service wound by small high velocity missile or large low-velocity missile, with appropriate post-injury treatment.  38 C.F.R. § 4.56(d)(3).  Here, the Veteran's costochondritis is not associated with any in-service trauma, or physical damage as a result of a projectile, which is all but assumed for consideration in evaluating muscle disabilities under VA's Rating Schedule.  Moreover, the VA examiner in 2013 specifically found that the Veteran did not have any of the cardinal signs and/or symptoms of a muscle disability.  As such, the Board finds that the Veteran's schedular rating is appropriate and that the Diagnostic Code used is also appropriate.

The Board notes that the Veteran is competent to report symptoms such as chest pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It is also noted that under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing,
etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize
actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

However, 38 C.F.R. § 4.45 explains that instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.   For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.

As described, the chest plate is not considered a major joint or set of minor joints and therefore, 38 C.F.R. § 4.59 is not applicable.  The Board notes that even if it were argued that 38 C.F.R. § 4.59 were applicable, the fact remains that on examination there was simply no showing of replicable pain, as the Veteran did not even wince upon deep pressing of her chest.

Hence, the Veteran's current disability picture most nearly approximates a noncompensable rating for her costochondritis.  The Veteran's disability does not manifest any of the symptoms necessary to warrant a compensable rating at any time during the course of the appeal.  As noted, the intent of the schedular rating criteria and the percentage ratings assigned therein represent as far as can practicably be determined the average impairment in earning capacity resulting
from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Here, it is not shown that the Veteran's costochondritis has interfered with her employment  in any way, and as such the noncompensable schedular rating that has been assigned is appropriate.

C.  Right and Left Knee Chondromalacia

For historical purposes, the Veteran was granted service connection for her right and left knee chondromalacia in a January 2007 rating decision under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. §4.71a.  A noncompensable rating was assigned effective from July 14, 2006.  The Veteran disagreed with the ratings assigned, and this appeal ensued.  

As an initial point, the Court of Appeals for Veterans Claims (Court) has held that the intent of the Rating Schedule (and specifically 38 C.F.R. § 4.59) is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.   In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 in a case involving an initial disability rating for residuals of a left shoulder injury with surgical repair.  As such, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board must address its applicability.  

38 C.F.R. § 4.59 provides that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

Here, the VA examiner in March 2012 specifically found that the Veteran had pain/tenderness on palpation of the joint line or soft tissues in both knees.  The Board recognizes that range of motion testing did not produce pain, but the fact remains that the service connected joints do appear to have some objective evidence of pain, which is sufficient under 38 C.F.R. § 4.59.  Therefore, a 10 percent rating (the minimum compensable rating) is assigned for each knee.

The Board will now turn to whether a rating in excess of 10 percent is warranted for either knee.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261. 

At a September 2006 VA examination, the Veteran reported bilateral knee pain but denied locking, fatigability, or giving way.  She denied episodes of dislocation or subluxation and constitutional symptoms of fevers, chills, weight loss, nausea, and vomiting.  She endorsed difficulty with climbing stairs and squatting.  Range of motion testing was from 0 to 125 bilaterally with no pain throughout the arc of motion.  There was no instability of the left or right knee.  The examiner assessed the Veteran with right and left knee chondromalacia.  

VA outpatient treatment reports reflect complaints of knee pain during the pendency of the appeal.  In August 2006, the Veteran reported left knee pain and she was prescribed a knee brace in October 2006.  The records also reflect a diagnosis of degenerative joint disease (DJD) of the knees.  

In a November 2008 substantive appeal, the Veteran reported that her knees had worsened in severity and she was prescribed a knee brace.  

At a March 2012 VA examination, the Veteran reported knee pain, left worse than right.  She reported flare-ups of knee pain a couple of times per year with long walking relieved with Tylenol.  Range of motion testing revealed extension of 0 degrees bilaterally with no objective evidence of painful motion and flexion of the right knee to 135 degrees with no objective evidence of painful motion and flexion of the left knee to 130 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions of motion with no change in range of motion of either knee and no functional loss or functional impairment of either knee.  The examiner reported tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing and joint stability testing were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation and no meniscal conditions or surgical procedures for a meniscal condition.  The Veteran did not ambulate with any assistive devices.  X-rays were noted to reveal no evidence of degenerative or traumatic arthritis and no evidence of patellar subluxation.  The examiner indicated that there was patella grind.  The examiner diagnosed bilateral patellofemoral chondromalacia and indicated that the Veteran's knee condition did not impact her ability to work.    

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected right and left knee disabilities do not warrant ratings in excess of 10 percent at any time during the course of the appeal.  

As described, during the course of her appeal, the Veteran had flexion limited to no less than 125 degrees bilaterally and extension of 0 degrees bilaterally.  Extension limited to 10 degrees and flexion limited to 45 degrees has not been shown.  Therefore, even compensable knee ratings are not warranted based on limitation of the ranges of motion.  38 C.F.R. 4.71a, DCs 5260, 5261.  

In reaching this conclusion, the Board has considered whether compensable disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. 

In this case, the Veteran did not report experiencing pain with range of motion testing.  Consequently, pain was not found to cause functional limitation to the point that compensable ratings would be warranted.  To this end, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not because as noted, the Veteran did not report pain during range of motion testing and the VA examiners of record specifically found that there was no objective evidence of pain during range of motion testing.  Additionally, there was no functional limitation after repetitive motion.  

The Board has also considered whether compensable ratings are warranted under any other relevant DCs.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

In this case, there is no evidence of recurrent subluxation or lateral instability.  The September 2006 examiner noted that there was no instability of either knee.  While the March 2012 VA examiner noted patella grind, the examiner specifically indicated that joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  Consequently, a separate compensable rating for either of the Veteran's knees is not warranted under DC 5257.   

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus.

The March 2012 examiner specifically found that there is no evidence of any meniscal conditions.  Consequently, a separate compensable rating is not warranted for either knee under either DC 5258 or 5259.   

The only other DCs pertaining to the knee are DC 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The Veteran does not warrant compensable ratings under any of these DCs as none of these conditions have been shown.  

As described, 10 percent ratings are warranted for each of the Veteran's service connected knees, but no more, and to this extent, the Veteran's claim is granted. 

D.  Cervical Lymphadenopathy

For historical purposes, the Veteran was granted service connection for her cervical lymphadenopathy in a January 2008 rating decision under Diagnostic Codes 7799-7715.  38 C.F.R. §4.117.  A noncompensable rating was assigned effective from July 14, 2006.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

The Veteran's cervical lymphadenopathy is rated under 38 C.F.R. § 4.117, DCs 7799-7715 for non-Hodgkin's lymphoma.  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 7799 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.117, DC 7715 for non-Hodgkin's lymphoma.  The Board concurs with this assessment, and it is noted that neither the Veteran nor her representative has suggested a more appropriate Diagnostic Code for evaluating the Veteran's cervical lymphadenopathy.

DC 7715 of the VA Schedule for Rating Disabilities provides a 100 percent schedular rating for non-Hodgkin's lymphoma while the disease is active or during a treatment phase.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disorder is to be rated on the basis of residuals.  38 C.F.R. § 4.117, DC 7715, Note 1. 

A review of the Veteran's STRs reveals that she was seen for reports of lumps on her neck on several occasions.  She was assessed with left cervical lymphadenitis.  A neck mass was biopsied, which thankfully revealed no malignancy.  

At a September 2006 VA examination, physical examination of the hemic and lymphatic systems revealed no cyanosis, clubbing, pallor, or edema.  The lymph nodes were palpable in the posterior cervical area and were less than 1-centimeter (cm) in diameter and were soft and freely mobile.  The neck was supple, non-tender, and no masses were palpable.  Laboratory results revealed that white and red blood cells were within the normal range and her platelets were slightly low.  No diagnosis was rendered at that time.  

VA treatment records reflect treatment for knots in the Veteran's neck for more than six months in October 2006.  The examiner noted that the knots are sometimes painful but remained the same size.  The Veteran denied fever, weight loss, loss of appetite, respiratory infection, chills, ear pain, or other areas of lumps.  Physical examination revealed one lymph node in each post-cervical chain which was minimally tender, 1-cm each, and mobile.  No supraclavicular adenopathy, anterior chain adenopathy, or carotid bruit was found.  The Veteran was assessed with posterior chain lymphadenopathy and she was treated with two weeks of antibiotics.  She was assessed with posterior lymphadenopathy in December 2006.  Entries dated in March 2007 and November 2007 revealed an assessment of persistent post lymphadenopathy since 2004, with negative tuberculin test.  The Veteran declined an excisional biopsy although the possibility of rare disease including lymphoma or malignancy was discussed.  An infectious disease consultation for the lymph nodes was performed in December 2007 and was negative with normal blood chemistry and clinical laboratory results and negative chest x-ray.  A computed tomography (CT) scan of the neck performed in March 2012 revealed no enlarged cervical lymph nodes.  

At a January 2013 VA examination, the Veteran reported that she still feels the nodes in the back of her neck on the left side but they are not as tender and there is no increase in size.  She denied weight loss, fever, chills, night sweats, or exposure to tuberculosis.  The examiner noted that continuous medication was not required for the control of a hematologic or lymphatic condition and the Veteran was not undergoing any treatment for a hematologic or lymphatic condition.  The examiner reported that there was no anemia or thrombocytopenia, no recurring infections, and no findings, signs, or symptoms due to a hematologic or lymphatic disorder or treatment for a hematologic or lymphatic disorder.  Physical examination revealed two minute lymph nodes on the posterior edge of the sternocleidomastoid muscle on the posterior aspect of the neck on the left that were freely mobile and nontender.  There were no other palpable lymph nodes in the neck, supraclavicular areas, axilla, and groin areas.  The examiner assessed the Veteran with normal cervical lymph nodes that are just palpable on the back of the neck on the left side which are not pathological.  The examiner indicated that the lymph nodes are unchanged without any constitutional symptoms and a March 2012 CT scan of the neck confirmed normal sized cervical lymph nodes.  Laboratory testing revealed normal white blood cell count, normal platelets, normal hematocrit, and normal hemoglobin in July 2012.  The examiner reported that there was no medical evidence of non-Hodgkin's lymphoma.  The examiner indicated that the Veteran's hematologic and lymphatic condition did not impact her ability to work.

In this case, the evidence does not support a compensable rating at any time during the pendency of the appeal.  The Board has reviewed the VA treatment records and VA examinations of record and finds that the evidence of record does not demonstrate that the Veteran's cervical lymphadenopathy has been manifested by any active disease at any time during the pendency of the appeal.  At the VA examination in September 2006, the Veteran was not assessed with lymphadenitis.  While entries dated in 2006 and 2007 reflect diagnoses of lymphadenopathy, a CT scan of the neck in March 2012 and the January 2013 VA examiner found that the Veteran's lymph nodes were normal.  Additionally, there is no evidence that the Veteran's lymphadenopathy was pathologic at any time.    

Hence, the Veteran's current disability picture most nearly approximates a noncompensable rating for her cervical lymphadenopathy.  The Veteran's disability does not manifest any active disease to account for cervical lymphadenopathy.  The Board acknowledges the fact that the Veteran has received some treatment for her cervical lymphadenopathy and has periodically described some related symptomatology; however, the fact remains that this condition has not been shown to cause any impact her ability to work (as specifically noted by the VA examiner in 2013), which is once again the purpose and intent of assigning compensable ratings.  Consequently, a compensable rating is not found to have been warranted at any time during the course of the appeal for the Veteran's cervical lymphadenopathy.  

F.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the Board will not endeavor to discuss whether the symptoms of the Veteran's service connected disabilities that are currently on appeal are adequately contemplated by the schedular ratings that are assigned.  The reason for this is that even if it were found that the first step of the Thun analysis were answered in the positive, it would still not be found that there was an exceptional disability picture with regard to any of the disabilities on appeal that exhibited any of the "governing norms" of an extraschedular rating.  That is, the service connected disabilities on appeal have not resulted in any hospitalization, and they have not been shown to cause "marked" interference with employment.  In fact, the VA examiners of record consistently found that none of the Veteran's service-connected disabilities had any impact on her ability to maintain employment.  As such, the Board concludes that there is not anything unique or unusual about the Veteran's service connected disabilities at issue that would render the schedular criteria inadequate; and therefore a referral for extraschedular consideration is not warranted.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that she is unemployable solely on account of any of her service-connected disabilities.  Moreover, the evidence indicates that the Veteran is employed full-time as a custodian.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to any of the Veteran's service-connected disabilities.
ORDER

An initial rating in excess of 10 percent for lumbar strain is denied.  

An initial compensable rating for costochondritis (claimed as Tietze's syndrome) is denied.  

A 10 percent rating for right knee chondromalacia is granted, subject to the laws and regulations governing the award of monetary benefits.  

A 10 percent rating for left knee chondromalacia is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial compensable rating for cervical lymphadenopathy (claimed as knots in the neck) is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


